Case: 19-70011      Document: 00516201510         Page: 1     Date Filed: 02/14/2022




            United States Court of Appeals
                 for the Fifth Circuit                                United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     February 14, 2022
                                   No. 19-70011
                                                                        Lyle W. Cayce
                                                                             Clerk
   George E. McFarland,

                                                            Petitioner—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                            Respondent—Appellee.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:05-CV-3916


   Before Higginbotham, Southwick, and Willett, Circuit Judges.
   Per Curiam:
          George McFarland has been on death row for almost 30 years. After
   exhausting his state remedies, he filed a petition for a writ of habeas corpus
   in federal district court. The district court denied the petition. This Court
   granted McFarland’s application for a certificate of appealability (COA) as
   to his claims of ineffective assistance of counsel, a violation of his Sixth
   Amendment rights, and a Brady claim. We affirm the district court’s denial
   of federal habeas relief.
Case: 19-70011           Document: 00516201510             Page: 2       Date Filed: 02/14/2022




                                            No. 19-70011


                                                  I
           In November 1991, George McFarland and an accomplice robbed
   Kenneth Kwan, a grocery store owner, when Kwan and his security guard
   returned to the store with cash for the payroll. 1 McFarland’s accomplice
   pressed a gun against the security guard’s head and Kwan ran towards the
   store. The guard dropped his weapon; McFarland or the accomplice then
   fatally shot Kwan. Only McFarland was prosecuted.
           The State offered two key witnesses. Carol Bartie was the only
   eyewitness to identify McFarland as the shooter. 2 At the scene, she told
   officers that “It all happened so fast that I don’t think that I will be able to
   identify either one of the guys who robbed the store.” However, Bartie later
   identified McFarland as the shooter in a photo spread in December, in a
   police line-up in January, and at trial. On January 2, 1992, a magistrate judge
   issued a warrant for McFarland’s arrest. Bartie identified McFarland in a
   police lineup the next day conducted without counsel present. On January 4,
   a formal criminal complaint was filed charging McFarland with capital
   murder.
           The State’s other key witness was Craige Burks, McFarland’s
   nephew, who called the local Crime Stoppers hotline to turn in his uncle.
   However, there were several inconsistencies between Craige’s testimony at
   trial and his testimony before the grand jury about who shot Kwan and where
   McFarland was when he admitted to the crime. At trial, Craige testified that
   McFarland admitted to shooting Kwan while riding alone in a car with



           1
               There was possibly a third accomplice acting as the driver.
           2
             James Powell, the security guard, testified that he was not sure who shot Kwan.
   Another eyewitness testified that he could not tell who shot Kwan as at least one of the men
   had on a ski mask.




                                                  2
Case: 19-70011      Document: 00516201510          Page: 3   Date Filed: 02/14/2022




                                    No. 19-70011


   Craige. However, Craige testified before the grand jury that McFarland told
   him at a family member’s house that the accomplice was the shooter and that
   his father heard McFarland’s admission. But Walter Burks, Craige’s father,
   testified before the grand jury that McFarland never admitted to killing
   Kwan.
                                         II
           During trial, the judge confronted a problem. McFarland’s retained
   counsel, John Benn was sleeping throughout significant portions of the trial
   and otherwise presented as unprepared. Concerned, the trial judge decided
   to appoint additional counsel. McFarland refused to sign a request form to
   appoint counsel, but the judge appointed Sanford Melamed to serve as
   “second chair.” Melamed was an experienced criminal defense lawyer but
   he had yet to try a capital case. The trial judge instructed Melamed that Benn
   was to serve as the “lead lawyer” in this case and that “Benn was to be in
   charge.” While the trial judge repeatedly asked McFarland whether he
   wanted to continue with Benn as primary counsel, it is unclear that the trial
   judge ever expressly told McFarland that he was concerned with Benn’s trial
   preparation and competence. Each time, McFarland affirmed that he wanted
   to keep Benn as counsel because he believed that Melamed was appointed to
   “sabotage his case.”
                                         III
           Benn and Melamed’s contact before trial was “virtually non-
   existent.” Without a joint trial strategy, Melamed prepared and filed motions
   on his own “as if [he] was going to have to do everything.” Melamed hired
   an investigator to try to locate eyewitnesses aside from the State’s witnesses,
   photograph the crime scene, and review ballistic reports. However, neither
   Melamed or Benn ever interviewed the State’s key witnesses, the other
   alleged accomplice in the robbery, or Walter Burks.




                                          3
Case: 19-70011          Document: 00516201510             Page: 4      Date Filed: 02/14/2022




                                           No. 19-70011


           Following the determination of McFarland’s guilt at trial, Melamed
   visited McFarland to seek potential mitigation witnesses. McFarland
   requested that Melamed not contact his family members, and Melamed
   honored McFarland’s wishes. Benn claimed he would lead the sentencing
   phase, so Melamed assumed that Benn would make preparations for the
   mitigation case, including discussing potential witnesses with McFarland.
   However, Melamed’s direct examination of three mitigation witnesses in this
   phase totaled fifteen minutes, and Melamed had secured all of the witnesses
   despite his constrained role. The jury convicted McFarland of capital murder
   during the course of a robbery and sentenced him to death in 1992.
           With separate post-trial counsel, McFarland appealed, but the Texas
   Court of Criminal Appeals (TCCA) affirmed McFarland’s conviction and
   sentence on direct appeal. 3 McFarland then filed a state habeas petition. The
   TCCA denied habeas relief. 4
           State remedies exhausted, McFarland filed a habeas petition in federal
   court. The district court denied relief. This Court then granted McFarland’s
   COA on four issues: whether he was denied effective assistance of counsel
   under Cronic; whether he was denied effective assistance of counsel under
   Strickland; whether he was improperly denied counsel under the Sixth
   Amendment during the police line-up; and whether there was a Brady
   violation. 5




           3
               McFarland v. State, 928 S.W.2d 482, 524 (Tex. Crim. App. 1996) (per curiam).
           4
               See Ex parte McFarland, 163 S.W.3d 743, 760 (Tex. Crim. App. 2005) (per
   curiam).
           5
               McFarland v. Davis, 812 F. App’x 249, 250 (5th Cir. 2020) (per curiam).




                                                 4
Case: 19-70011           Document: 00516201510              Page: 5      Date Filed: 02/14/2022




                                            No. 19-70011


                                                 IV
           In reviewing a district court’s denial of a writ of habeas corpus, we
   review de novo the district court’s disposition of issues of law and mixed
   issues of law and fact. 6 We review the district court’s factual determinations
   for clear error. 7
           The rules are now rote. Under 28 U.S.C. § 2254(d)(1), federal courts
   may not grant habeas relief to a person in state custody unless the state
   court’s decision was “contrary to” or an “unreasonable application of”
   “clearly established Federal law, as determined by the Supreme Court of the
   United States.” 8 Federal courts must also presume that the state court’s
   factual findings are correct unless the petitioner rebuts that presumption by
   clear and convincing evidence. 9
                                                 V
           McFarland presents two claims that he was denied effective assistance
   of counsel. He argues that he was constructively denied assistance of counsel
   and prejudice should be presumed under United States v. Cronic;
   alternatively, that his counsel was ineffective by the metric of Strickland v.
   Washington due to his counsel’s deficient performance in preparing for trial;
   cross-examining the State’s key witnesses; performing the sentencing phase
   of trial; and presenting closing remarks to the jury at the sentencing phase.
           To succeed on a claim of ineffective assistance of counsel under
   Strickland, the petitioner must show that counsel’s performance was



           6
               Lee v. Cain, 519 F. App’x 869, 876 (5th Cir. 2013).
           7
               Id.
           8
               28 U.S.C. § 2254(d)(1).
           9
               28 U.S.C. § 2254(e)(1); Valdez v. Cockrell, 274 F.3d 941, 948 (5th Cir. 2001).




                                                  5
Case: 19-70011          Document: 00516201510               Page: 6       Date Filed: 02/14/2022




                                             No. 19-70011


   deficient and this deficiency prejudiced the petitioner. 10 However, under
   Cronic, prejudice may be presumed when there is actual or constructive
   denial of assistance of counsel. 11 A constructive denial of effective assistance
   of counsel arises “when although counsel is available to assist the accused
   during trial, the likelihood that any lawyer, even a fully competent one could
   provide effective assistance is so small that a presumption of prejudice is
   appropriate without inquiry into the actual conduct of the trial.” 12 We review
   the district court’s analysis of McFarland’s Strickland and Cronic claims
   under AEDPA in turn.
                                                  A
          McFarland first argues that the TCCA’s rejection of his Cronic claim
   was contrary to or an unreasonable application of clearly established Supreme
   Court precedent. In determining whether a state habeas decision was
   contrary to or an unreasonable application of clearly established Supreme
   Court precedent under AEDPA, the first inquiry is whether there is clearly
   established Supreme Court precedent. 13 We have interpreted Cronic to
   require a presumption of prejudice when a defendant’s attorney repeatedly
   slept through a critical stage of the criminal proceeding. 14 The TCCA
   acknowledged that “the applicant did not have Mr. Benn’s active assistance”




          10
               Strickland v. Washington, 466 U.S. 668, 687–88 (1984).
          11
               Id. at 692; see also United States v. Cronic, 466 U.S. 648, 659–66 (1984).
          12
               Cronic, 466 U.S. at 659–60.
          13
               Evans v. Davis, 875 F.3d 210, 216 (5th Cir. 2017).
          14
               Burdine v. Johnson, 262 F.3d 336, 349 (5th Cir. 2001) (en banc).




                                                   6
Case: 19-70011           Document: 00516201510           Page: 7   Date Filed: 02/14/2022




                                          No. 19-70011


   during critical stages of trial, 15 but it nevertheless denied McFarland’s Cronic
   claim because McFarland “was never without counsel.” 16
          We are aware of no case where a sleeping co-counsel alone triggers
   Cronic’s presumption of prejudice. McFarland cannot show that his counsel
   failed to function in any meaningful sense because, at every stage of trial, he
   also enjoyed effective assistance by Melamed. As such, the TCCA’s
   decision is not contrary to or an unreasonable application of clearly
   established Supreme Court precedent. The district court properly denied
   habeas relief as to McFarland’s Cronic claim.
                                                B
          McFarland next challenges the TCCA’s reading of the record and
   argues that the TCCA’s rejection of his Strickland claim was contrary to or
   an unreasonable application of clearly established Supreme Court precedent.
   First, that Melamed could not locate McFarland’s suggested witnesses,
   including for the guilt phase. 17 McFarland claims Melamed never asked for a
   list of potential witnesses for the guilt phase; rather, that he provided a list of
   witnesses at the sentencing phase but asked Melamed not to contact them.
   As to his first point, the record evidence as to when in the proceedings
   Melamed asked for a list of witnesses is conflicting. McFarland also
   challenges the TCCA’s reading that he refused to allow Melamed to call
   witnesses “to challenge the competency and credibility of Craige Burks—
   one of the State’s star witnesses;” 18 rather, McFarland claims he only
   rejected Melamed’s suggestion that he challenge Craige’s mental


          15
               Ex parte McFarland, 163 S.W.3d at 752.
          16
               Id. at 753.
          17
               Id. at 754–55.
          18
               Id.




                                                7
Case: 19-70011           Document: 00516201510              Page: 8       Date Filed: 02/14/2022




                                            No. 19-70011


   competency to testify, not that he objected to impeaching Craige. 19 But the
   TCCA acknowledged that McFarland rejected calling a witness to challenge
   Craige’s competence. 20 McFarland failed to provide clear and convincing
   evidence to rebut the TCCA’s reading of the record. 21
           McFarland next challenges the district court’s review of the TCCA
   under AEDPA as well as the TCCA’s underlying determination. We
   address each in turn. McFarland claims that the district court erred by
   “review[ing] only the state outcome for reasonableness.” To the extent that
   McFarland is asserting that the district court improperly applied its own
   reasoning for that of the TCCA, our review of the district court’s opinion
   confirms that the district court did review the reasons given by the TCCA.
   To the extent McFarland challenges the district court’s review of the TCCA
   decision, our review of the state habeas court likewise confirms that
   McFarland cannot show that the TCCA’s decision was contrary to or an
   unreasonable application of clearly established Supreme Court precedent.
           “Review of Strickland claims is always deferential, and when we
   review a state court determination under AEDPA, review is ‘doubly
   deferential.’” 22 As such, McFarland faces a high burden to show that he is
   entitled to federal habeas relief on his Strickland claim.
           We find that McFarland fails to meet this high burden for each of his
   counsel’s purported deficiencies. As to McFarland’s claim that his counsel
   was deficient in their pretrial preparation, McFarland cannot show that it was


           19
                Craige was previously institutionalized for depression.
           20
                Ex parte McFarland, 163 S.W.3d at 755.
           21
                28 U.S.C. § 2254(e)(1); Valdez, 274 F.3d at 948.
           22
              Smith v. Davis, 927 F.3d 313, 334 (5th Cir. 2019) (quoting Burt v. Titlow, 571 U.S.
   12, 15 (2013)); see also Thomas v. Lumpkin, 995 F.3d 432, 446–47 (5th Cir. 2021).




                                                  8
Case: 19-70011           Document: 00516201510           Page: 9   Date Filed: 02/14/2022




                                          No. 19-70011


   “objectively unreasonable for the state habeas court to conclude that defense
   counsel’s representation . . . was constitutionally adequate.” 23 The TCCA
   found that Melamed made a strategic decision not to interview the State’s
   eyewitnesses, instead choosing to use his limited resources to attempt to find
   other, potentially more cooperative witnesses. 24 Melamed either could not
   locate McFarland’s suggested witnesses or McFarland refused to allow
   Melamed to call certain witnesses. 25 McFarland also failed to demonstrate
   how the failure to conduct additional pretrial investigation prejudiced him. 26
   The district court did not err in denying federal habeas relief on this ground.
          As to McFarland’s claim that his counsel was deficient in its cross-
   examination of key witnesses, McFarland cannot show that the TCCA’s
   decision was unreasonable. The TCCA found that counsel’s “failure to
   cross-examine the witnesses on certain discrepancies did not fall below an
   objective standard of reasonableness” because “cross-examination is
   inherently risky, and a decision not to cross-examine a witness is often”
   strategic.27 Counsel did cross-examine Craige and Bartie and challenge their
   testimony, just not on the grounds that McFarland wanted. 28 McFarland fails
   here to show prejudice. 29 The district court did not err in denying federal
   habeas relief on this ground.




          23
               Thomas, 995 F.3d at 446–47.
          24
               Ex parte McFarland, 163 S.W.3d at 754.
          25
               Id. at 754–55.
          26
               Id. at 755.
          27
               Id. at 756.
          28
               Id.
          29
               Id.




                                                9
Case: 19-70011          Document: 00516201510                 Page: 10   Date Filed: 02/14/2022




                                            No. 19-70011


          Finally, as to McFarland’s claim that his counsel was deficient in its
   performance at the sentencing phase of trial, McFarland cannot show that
   the TCCA’s decision was unreasonable. The TCCA found that counsel’s
   failure to call additional mitigation witnesses did not constitute ineffective
   assistance of counsel as McFarland told Melamed not to contact potential
   mitigation witnesses. 30 Because McFarland only offered one potential
   mitigation witness in his writ—a lawyer who previously represented
   McFarland for a separate robbery—the TCCA also found that McFarland
   could not show prejudice as the State’s cross-examination of that witness
   would not have produced positive testimony. 31 As to Benn’s closing
   statement that “killing one man is not going to bring back the life of another
   man,” it could have been viewed as acceptance of “what the jury had already
   decided” rather than an admission of guilt; and Melamed had already
   provided his own separate closing statement. 32 The district court did not err
   in denying federal habeas relief on this ground.
          In sum, the district court properly denied habeas relief as to
   McFarland’s Cronic and Strickland claims.
                                                  VI
          McFarland next argues that he was denied his Sixth Amendment right
   to counsel because he did not have counsel present during a police lineup. A
   defendant’s right to counsel under the Sixth Amendment attaches when
   “adversary judicial proceedings have been initiated against him.” 33 Once the
   right to counsel attaches, the defendant is entitled to the presence and


          30
               Id. at 758.
          31
               Id. at 757–58.
          32
               Id.
          33
               Kirby v. Illinois, 406 U.S. 682, 688 (1972).




                                                  10
Case: 19-70011          Document: 00516201510              Page: 11     Date Filed: 02/14/2022




                                            No. 19-70011


   assistance of counsel at critical stages of prosecution, including
   postindictment police line-ups. 34 We again review McFarland’s claim under
   the confines of AEDPA.
           McFarland’s claim turns on when McFarland’s right to counsel
   attached: before the police line-up (when the arrest warrant and affidavit
   establishing probable cause for the arrest were issued on January 2, 1992) or
   sometime after the police line-up (when the State filed a criminal complaint
   against McFarland on January 4, 1992). Attachment is determined by state
   law. 35 There is no bright-line rule under Texas state law to determine when
   adversarial proceedings are initiated giving rise to right to counsel. 36 A
   defendant does not have a right to counsel under the Sixth Amendment when
   he is arrested on a warrant, taken before a magistrate judge, and is in jail at
   the time of the line-up before formal charges have been filed. 37 A defendant
   does have a Sixth Amendment right to counsel when a formal complaint and
   information are filed. 38
           The TCCA held that “[a]lthough prior precedent has not distinctly
   identified the point at which formal adversarial proceedings have begun, we
   may glean enough from the cases to say with confidence that appellant’s
   Sixth Amendment right to counsel had not attached at the time of his line-
   up.” 39 A formal complaint or indictment had yet to be filed against


           34
                United States v. Wade, 388 U.S. 218, 237 (1967).
           35
              See, e.g., Green v. State, 872 S.W.2d 717, 720 (Tex. Crim. App. 1994) (looking to
   state law to determine when the right to counsel attached); see also Moore v. Illinois, 434
   U.S. 220, 228 (1977).
           36
                Id.
           37
                Garcia v. State, 626 S.W.2d 46, 53 (Tex. Crim. App. 1981).
           38
                McCambridge v. State, 712 S.W.2d 499, 502 (Tex. Crim. App. 1986).
           39
                McFarland, 928 S.W.2d at 507.




                                                 11
Case: 19-70011           Document: 00516201510              Page: 12     Date Filed: 02/14/2022




                                             No. 19-70011


   McFarland at the time of the lineup, nor had he been taken before a
   magistrate judge for an Article 15.17 hearing. 40 McFarland’s federal habeas
   claim arising under the Sixth Amendment fails because he cannot show that
   the TCCA’s finding that his arrest warrant was not a formal criminal
   complaint giving rise to his right to counsel was contrary to or an
   unreasonable application of Supreme Court precedent. The district court
   properly denied habeas relief as to McFarland’s Sixth Amendment claim.
                                                 VII
             Finally, McFarland argues that the State suppressed exculpatory
   evidence, specifically Walter’s grand jury testimony that McFarland did not
   admit to the murder. Under Brady v. Maryland, a petitioner must show that
   there is favorable evidence, such as exculpatory or impeaching evidence; the
   evidence was willfully or inadvertently suppressed by the State; and the lack
   of disclosure prejudiced the petitioner. 41 We review the district court’s
   analysis of McFarland’s claim under AEDPA.
             The state habeas record is ambiguous as to whether the State failed to
   disclose this evidence to defense counsel. Melamed was permitted to view
   the State’s file and take notes but was not allowed to take copies from the file.
   Melamed also took notes on Craige’s grand jury testimony. McFarland
   nevertheless contends that Melamed’s lack of recollection of receiving
   Walter’s grand jury testimony coupled with the importance of this
   exculpatory evidence is “highly probative evidence that the State did not
   disclose [the exculpatory evidence].”




             40
                  Id.
             41
                  Brady v. Maryland, 373 U.S. 83, 87 (1963); Banks v. Dretke, 540 U.S. 668, 691
   (2004).




                                                  12
Case: 19-70011         Document: 00516201510               Page: 13   Date Filed: 02/14/2022




                                            No. 19-70011


          Federal habeas review is limited to the record that was before the state
   court that adjudicated the petitioner’s claim on the merits. 42 The TCCA
   determined that “the prosecution did not fail to disclose. The State’s file
   containing the information was available to appellant’s trial attorneys.” 43
   The district court properly denied habeas relief as to this claim.
                                                VIII
          McFarland’s federal habeas claims do not withstand the high
   deference afforded to state court decisions adjudicated on the merits under
   AEDPA. We AFFIRM the district court’s denial of federal habeas relief.




          42
               Cullen v. Pinholster, 563 U.S. 170, 180 (2011).
          43
               McFarland, 928 S.W.2d at 511.




                                                  13